NYCTL 2008-A Trust v M&T Cts., LLC (2015 NY Slip Op 08392)





NYCTL 2008-A Trust v M&T Cts., LLC


2015 NY Slip Op 08392


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JOSEPH J. MALTESE, JJ.


2013-11381
 (Index No. 131136/09)

[*1]NYCTL 2008-A Trust, et al., respondents, 
vM & T Courts, LLC, et al., defendants, Four K Group, Inc., appellant.


Korsinsky & Klein, LLP (Adler Legal, P.C., New York, N.Y. [Daniel H. Adler], of counsel), for appellant.
Windels Marx Lane & Mittendorf, LLP, New York, N.Y. (Matthew Friedenberg of counsel), for respondents.

DECISION & ORDER
In an action to foreclose on a tax lien, the defendant Four K Group, Inc., appeals from an order of the Supreme Court, Richmond County (Fusco, J.), entered July 31, 2013, which denied its motion to vacate a judgment of foreclosure and sale of the same court dated September 26, 2011, and granted the plaintiffs' motion to confirm both the judgment of foreclosure and sale and the foreclosure sale held on February 7, 2012.
ORDERED that the order is affirmed, with costs.
Contrary to the appellant's contentions, it was not entitled to vacatur of the subject judgment of foreclosure and sale pursuant to CPLR 5015(a)(2) based on newly-discovered evidence (see Federated Conservationists of Westchester County v County of Westchester, 4 AD3d 326, 327), pursuant to CPLR 5015(a)(3) based on fraud or misrepresentation (see Administrative Code of City of NY § 11-301 et seq., see generally Brookmar Corp. v Tax Commr. of City of N.Y., 13 Misc 3d 772, 773-774 [Sup Ct, Kings County]), or pursuant to the court's inherent power to vacate its own judgment in the interest of substantial justice (see Ladd v Stevenson, 112 NY 325, 325).
The appellant's remaining contention is without merit.
Accordingly, the Supreme Court properly denied the appellant's motion to vacate the judgment of foreclosure and sale, and also properly granted the respondents' motion to confirm both the judgment of foreclosure and sale, as well as the subject foreclosure sale itself (see RPAPL 231(4); Weil v Cerrato, 129 Misc 2d 1105, 1107; see also Guardian Loan Co. v Early, 47 NY2d 515, 520-521).
MASTRO, J.P., DICKERSON, AUSTIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court